 
 
This Document constitutes part of a prospectus covering securities that have
been registered under the Securities and Exchange Act of 1933.



Exhibit 10.1


Delta Natural Gas Company, Inc.
 
Equity Award Grant Documents
under
Incentive Compensation Plan
(August 16, 2010)


Documents Attached


1.  Award Agreement
2.  Summary Plan Information
3.  Incentive Compensation Plan
4.  Our Annual Report on Form 10-K for the year ended June 30, 2009


******IMPORTANT NOTICE BELOW******
 
At your request (in writing or orally), we will provide to you at no charge a
copy of any or all of the following documents.    All of such documents may also
be found at www.deltagas.com.
 
 
(i)
Our Quarterly Reports on Form 10-Q for the quarters ended September 30, 2009;
December 31, 2009; and March 31, 2010;



 
(iii)
Our Current Reports on Form 8-K filed on November 23, 2009; March 4, 2010; April
27, 2010; April 29, 2010 and May 13, 2010;



 
(iii)
The portions of our proxy statement on Schedule 14A filed on September 25, 2009,
that are incorporated by reference into Items 10, 11, 12, 13 and 14 of our
Annual Report on Form 10-K for the year ended June 30, 2009;



 
(iv)
The description of our common stock, par value $1.00 per share, contained in our
Current Report on Form 8-K filed on March 4, 2010.



All of the documents described above in items (i)-(iv) are incorporated by
reference into the attached document called “Summary Plan
Information.”  Additionally, these documents have been incorporated by reference
into our registration statement that we filed with the Securities and Exchange
Commission on March 4, 2010 to register the shares of stock that you are
receiving or may receive under our Incentive Compensation Plan.


If you would like to receive any of the documents identified above, please
contact Emily P. Bennett, Director – Corporate services, Delta Natural Gas
Company, Inc., 3617 Lexington Road, Winchester, Kentucky 40391, 859-744-6171,
extension 116 (e-mail:  ebennett@deltagas.com.

 
 

--------------------------------------------------------------------------------

 
This Document constitutes part of a prospectus covering securities that have
been registered under the Securities and Exchange Act of 1933.



Summary Plan Information
of
Delta Natural Gas Company, Inc.’s Incentive Compensation Plan
August 16, 2010


On November 19, 2009, the shareholders of Delta Natural Gas Company, Inc. (the
“Company”) approved the Delta Natural Gas Company, Inc. Incentive Compensation
Plan (the “Plan”).  The Plan is a nonqualified benefit plan.


1.           Purpose.  The Plan provides for the grant of incentive compensation
awards to our directors and certain of our employees in order to promote equity
ownership through both short-term and long-term incentives. The short-term
incentives are accomplished through potential payment of stock bonus
awards.  The long-term incentive compensation is achieved through potential
awards of restricted shares and performance shares.  We believe that the Plan
helps promote the Company’s interests and our shareholders’ interests through
(a) the attraction and retention of employees and directors essential to our
success, (b) the motivation of employees and directors using both short-term and
long-term performance-related incentives linked to performance goals and the
interests of our shareholders and (c) enabling such individuals to share in our
growth and success.


2.           Definitions.  Defined terms not otherwise defined in this Summary
Plan Information shall have the meanings set forth in Article II of the Plan.


3.           Administration of Plan.  The Plan is administered by the Corporate
Governance and Compensation Committee (the “Committee”) of our Board of
Directors.  The Committee is a standing committee of our Board of
Directors.  All members of the Committee are independent as defined in the
listing standards of the NASDAQ OMX Group.  Members of the Committee are
appointed and removed by our Board of Directors.


Subject to certain limitations described in the Plan, the Committee has complete
discretion in determining which of our directors, officers, managers or other
employees may participate in the Plan (each a “Participant” and collectively,
the “Participants”), as well as the type, amount, terms and conditions of each
award.  Further, the Committee, in its sole and complete discretion, may adopt,
suspend and repeal any administrative rules, regulations, guidelines, and
practices governing the operation of the Plan as it shall from time to time deem
advisable.


4.           Term.  The Plan, which became effective on January 1, 2010, will
remain in effect until all awards permitted to be granted under the Plan have
been satisfied, expired or canceled under the terms of the Plan and any
restrictions imposed on shares in connection with their issuance under the Plan
have lapsed.


5.           Award Agreement.  Each award granted under the Plan shall be
evidenced by a corresponding award agreement, which shall specify the terms,
conditions and rules applicable to the award.


6.           Maximum Number of Shares that May be Issued under the Plan.  The
number of shares of our common stock which may be issued pursuant to the Plan
may not exceed in the aggregate 500,000 shares.   The aggregate number of shares
that may be granted to any “Covered Participant” during any fiscal year shall be
50,000.  A “Covered Participant” is a “covered employee” as defined in Section
162(m)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”).  Currently “covered employee” means our chief executive officer and our
four (4) most highly compensated officers, in addition to our chief executive
officer.


7.           Source of Shares Issued Under the Plan.  Shares of our common stock
may be available from our authorized but unissued shares, shares issued and
reacquired by us or shares that we purchase in the open market for purposes of
the Plan.


8.           Resale and Transfer Restrictions.  No award under the Plan may be
sold, transferred, pledged, assigned or otherwise transferred, except by will or
the laws of descent and distribution.  No lien, obligation, or liability of the
Participant may be assigned to any right or interest of the Participant in any
award under the Plan.  No share of restricted stock may be sold, transferred,
pledged, assigned or otherwise transferred until the termination of the
applicable restriction period or earlier satisfaction of other conditions
specified by the Committee in the award agreement.


9.           Tax Effects of Plan Participation.  We shall have the right to
deduct or withhold, or require a participant to remit to us, any taxes, subject
to the statutory minimum, required by law to be withheld from awards made under
the Plan.  Additional tax effects for each type of award are described below:


(a)           Restricted Stock.  A Participant who has been granted restricted
stock under the Plan will not realize taxable income at the time of grant, and
we will not be entitled to a deduction at that time, assuming that the
restrictions constitute a substantial risk of forfeiture for federal income tax
purposes.  Upon expiration of the forfeiture restrictions (i.e., as shares
become vested), the Participant will realize ordinary income in an amount equal
to the excess of the fair market value of the shares at such time over the
amount, if any, paid for such shares, and, subject to the application of
Section 162(m) of the Code, we will be entitled to a corresponding
deduction.  During the period that the forfeiture restrictions apply, the
Participant shall be entitled to receive all dividends and other distributions
paid with respect to the shares of restricted stock.  Thus, the Participant will
realize taxable income on such dividends paid during the period that the
forfeiture restrictions apply.


However, the recipient of restricted stock may elect to be taxed at the time of
grant of the restricted stock based upon the fair market value of the shares on
the date of the award.  If the Participant makes this election, (a) we will be
entitled to a deduction at the same time and in the same amount subject to the
limitations contained in Section 162(m) of the Code, (b) dividends paid to the
Participant during the period the forfeiture restrictions apply will be taxable
as dividends and will not be deductible by us and (c) there will be no further
federal income tax consequences when the forfeiture restrictions lapse.


(b)           Performance Shares.  A Participant who has been granted
performance shares under the Plan will not realize taxable income at the time of
grant, and we will not be entitled to a deduction at that time, assuming that
the performance criteria constitute a substantial risk of forfeiture so there is
not constructive receipt for federal income tax purposes.  Upon the expiration
of the performance period and the corresponding satisfaction of the performance
criteria which results in the receipt of shares of our common stock, the
Participant will realize ordinary income in an amount equal to the fair market
value of the shares at such time, and, subject to the application of
Section 162(m) of the Code, we will be entitled to a corresponding deduction. 


(c)           Bonus Stock.  A Participant who has been granted a stock bonus
award under the Plan will generally realize taxable income at the time of
receipt of any stock, and we will be entitled to a deduction at that time,
subject to Section 162(m).  The measure of this income and deduction will be the
fair market value of the shares at the time the stock bonus awards are granted.


10.           Effect of Section 162(m) of the Internal Revenue
Code.  Section 162(m) of the Code precludes a public corporation from taking a
deduction for compensation in excess of one million dollars ($1,000,000) paid to
its chief executive officer or any of its four other highest-paid officers.
However, compensation that qualifies under Section 162(m) as “performance-based”
is specifically exempt from the deduction limit.  The Plan has been designed to
provide flexibility with respect to whether restricted stock awards or
performance awards will qualify as performance-based compensation under
Section 162(m).  We believe that certain awards of restricted stock and of
performance awards under the Plan will so qualify and our deductions with
respect to such awards should not be limited by Section 162(m).  The Plan does
provide that all awards under the Plan to employees covered by Section 162(m)
are subject to other conditions, restrictions, and requirements as the Committee
may determine to be necessary to avoid the loss of deduction by us under
Section 162(m).  However, certain awards of restricted stock or of performance
awards may not qualify as performance-based compensation and, therefore, our
compensation expense deductions relating to such awards will be subject to the
Section 162(m) deduction limitation.


11.           Forfeiture of Awards if Participant Competes Against Company.  All
awards granted to a Participant under the Plan that still retain restrictions,
performance conditions or have not yet been settled into shares of our common
stock shall be immediately forfeited and canceled in their entirety if the
Participant, while employed by us and without our consent, competes against
us.  A Participant will be deemed to be competing against us if he is associated
with, employed by, renders services to, consults with, or acquires ownership of
more than five percent (5%) of the earnings or profits of any entity which, in
the Committee’s judgment, competes directly or indirectly with us or any or any
of our subsidiaries in any of their lines of business.


12.           No Right to Employment.  Neither the Plan, nor any award made or
other action taken in connection with the Plan, shall be construed as giving any
Participant or other person any right of employment or continued employment with
us.


13.           Death, Disability or Retirement.  Except as otherwise provided in
a Participant’s award agreement, in the event of the Participant’s death,
Disability (defined below), or Retirement (defined below) while an Employee or
an Outside Director of the Company, the following shall apply:


(a)           Restricted Stock. (1) In the event of the Participant’s Disability
or Retirement before the Restriction Period has ended, the restrictions on the
shares of restricted stock awarded to the Participant shall be removed upon
expiration of the Restriction Period, and the number of shares the Participant
shall be entitled to, if any, shall equal (i) the number of shares of our common
stock, if any, the Participant would otherwise be entitled to had the individual
been an active Participant at the end of the Restriction Period (i.e., as
adjusted or forfeited based on the Performance Criteria) multiplied by (ii) the
portion of the Restriction Period the Participant was an active Participant
under the Plan; or


(2) In the event of the Participant’s death before the Restriction Period has
ended, the restrictions on the shares of restricted stock awarded to the
Participant shall be removed upon the Participant’s date of death, and the
number of shares of our common stock the Participant shall be entitled to, if
any, shall equal the number of shares contingently granted to the Participant,
without any further adjustment.


(b)           Performance Shares.  (1) In the event of a Participant’s
Disability or Retirement before the Performance Period has ended, the number of
shares of our common stock the Participant shall be entitled to, if any, shall
equal (i) the number of shares, if any, the Participant would otherwise be
entitled to had the individual been an active Participant at the end of the
Performance Period (i.e., as adjusted or forfeited based on the actual
Performance Criteria) multiplied by (ii) the portion of the Performance Period
during which the Participant was an active Participant; or


(2) In the event of a Participant’s death while an Employee or Outside Director
before the Performance Period has ended, the Company will be assumed to have
achieved a target performance level for the Performance Period in which death
occurs, and the number of shares  of our common stock the Participant’s
beneficiary shall be entitled to, if any, shall equal the number of shares the
Participant would otherwise be entitled to had the Participant been an active
Participant at the end of the Performance Period, and such shares shall be
distributed within a reasonable period following death; or


(3) In the event of a Participant’s Disability, Retirement or death after the
end of the Performance Period, but before the date the shares of our common
stock are distributed, the number of shares the Participant shall be entitled
to, if any, shall be based on the actual Performance Criteria for the entire
Performance Period.


(c)           Stock Bonus Award.  In the event of a Participant’s Disability,
Retirement or death after the award of a stock bonus but before the date the
shares of our common stock are distributed, the Participant or his or her
respective beneficiaries, as applicable, shall receive payment of the shares
within the time period referenced in the Plan.


“Disability” shall mean (a) the mental or physical disability of the Participant
defined as “Disability” under the terms of the long-term disability plan
sponsored by the Company and in which the Participant is covered, as amended
from time to time in accordance with the provisions of such plan; or (b) a
determination by the Committee, in its sole discretion, of total disability
(based on medical evidence) that precludes the Participant from engaging in his
or her full-time position at the Company for wage or profit for at least twelve
months and appears to be permanent. All decisions by the Committee relating to a
Participant’s Disability (including a decision that a Participant is not
disabled), shall be final and binding on all parties.


“Retirement” shall mean the termination of employment for a Participant
consistent with the provisions for early or normal retirement under the defined
benefit pension plan sponsored by the Company.  Notwithstanding the foregoing,
“Retirement” before the Participant is eligible for normal retirement under such
plan shall require prior approval by the Committee. With respect to a
Participant who is an Outside Director, “Retirement” shall mean the end of the
director’s term of office upon attaining the mandatory retirement age for
directors.


14.           Resignation; Termination; Leaves of Absence.  If a Participant
ceases to be an Employee or Outside Director for any reason other than death,
Disability, Retirement or Change of Control, then the following provisions apply
to awards granted to the Participant under the Plan:


(a)           Restricted Stock.  If a Participant resigns, is otherwise
terminated from the Company, or, in the case of an Outside Director is not
re-elected to our Board or otherwise resigns as a member of the Board, prior to
the end of the Restriction Period, he or she will forfeit all interests in the
award of restricted stock.


(b)           Performance Shares.  (1)  Other Terminations.  No Participant
shall have a right to receive payment in respect of an award of performance
shares for a Performance Period if the Participant resigns or is otherwise
terminated from the Company or, in the case of an Outside Director, is not
re-elected (i) before the end of the Performance Period, or (ii) after the end
of the Performance period but before the performance award is paid.


(2)  Short-Term Disability; Other Authorized Leaves of Absence. Absence of a
Participant from employment during a Performance Period and entitling the
Participant to (i) reemployment rights following military service under the
Uniformed Services Employment and Reemployment Rights Act (USERRA) (or any other
similar applicable federal or state law) or (ii) sickness allowance and/or
short-term disability benefits under the Company’s employee benefit plans, shall
not affect any award of performance shares. In the event a Participant is absent
from employment during a Performance Period due to an authorized leave of
absence not described in the immediately preceding sentence, the amount or
number of shares of our common stock the Participant shall be entitled to, if
any, under any award of performance shares shall equal (i) the amount or number
of shares of our common stock, if any, to which the Participant would otherwise
be entitled had the individual been an active Participant during the entire
Performance Period ( i.e., as adjusted or forfeited based on the Performance
Criteria) multiplied by (ii) the portion of the Performance Period during which
the Participant was an active Participant (i.e., excluding the period of the
authorized leave of absence).


(c)           Stock Bonus Award.  In the event an Employee’s employment or an
Outside Director’s term is terminated for any other reason after the award of a
Stock Bonus but before the payment of the Shares, the payment shall be
forfeited.


15.           Special Restrictions on Payment of Awards of Performance
Shares.  No distributions in respect of performance shares shall be made, and
such distribution shall be forfeited, if at the time a distribution would
otherwise have been made:


(1)           The regular quarterly dividend on any outstanding common or
preferred shares of the Company has been omitted and not subsequently paid; or


(2)           The estimated consolidated net income of the Company for the
immediately preceding twelve-month period is less than the sum of (i) the
aggregate amount to be distributed plus (ii) dividends on all outstanding
preferred and common shares of the Company applicable to such twelve-month
period (either paid, declared or accrued at the most recently paid rate).


16.           Change In Control.  Upon a Change In Control, the following shall
apply:


(a) The awards of restricted stock and of performance shares previously granted
shall be immediately vested, treated as earned, if applicable, and not subject
to forfeiture due to any subsequent termination from employment or removal or
resignation from the Board; provided, however:


(i)  Performance Shares.  With respect to performance shares:


(i)  If the Change in Control occurs before the end of the Performance Period,
the amount of the performance shares shall be determined assuming the Company
has achieved a target performance level, and the amount shall then be multiplied
by the portion of the Performance Period the individual was an active
Participant under the Plan.


(ii) If the Change in Control occurs after the end of the Performance Period but
before the performance shares are paid, the amount payable shall be determined
based on the actual performance level.


(ii)  Restricted Stock.  Restrictions on any restricted stock shall be
eliminated as of such event.


17.           Definition of Change In Control.  Change In Control shall have one
of the following meanings:


(a) Employment Agreement.  If Participant has an employment agreement with us,
the Change In Control shall have the same meaning as such term or similar term
is defined in such agreement which relates to such Participant’s compensation
and benefits upon the occurrence of a change in ownership of the Participating
Company or similar event.


(b) No Employment Agreement.  In the event there is no employment agreement
between the Participant and us, then Change in Control shall mean:


(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either (A) the then outstanding shares of our
common stock (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute an acquisition of control: any acquisition directly from us
(excluding an acquisition by virtue of the exercise of a conversion privilege),
any acquisition by us, any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by us or any corporation controlled by us or any
acquisition by any corporation pursuant to a reorganization, merger, share
exchange or consolidation, if, following such reorganization, merger or
consolidation, the conditions described in clauses (A), (B) and (C) of
subsection (iii) of this section are satisfied; or


(ii) Individuals who, as of the effective date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or


(iii) Consummation of a reorganization, merger, share exchange or consolidation,
in each case, unless, following such reorganization, merger, share exchange or
consolidation, (A) more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, share exchange or consolidation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
reorganization, merger, share exchange or consolidation in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, share exchange or consolidation, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be, (B) no person
(excluding the Company, any employee benefit plan or related trust of the
Company, or such corporation resulting from such reorganization, merger, share
exchange or consolidation and any person beneficially owning, immediately prior
to such reorganization, merger, share exchange or consolidation, directly or
indirectly, twenty percent (20%) or more of the Outstanding Company Common Stock
or Outstanding Voting Securities, as the case may be) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding  shares of common stock of the corporation resulting from such
reorganization, merger, share exchange or consolidation or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, share exchange or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger, share exchange or consolidation; or


(iv) Approval by the shareholders of the Company and consummation of (A) a
complete liquidation or dissolution of the Company or (B) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation, with respect to which following such sale or other disposition
(1) more than fifty percent (50%) of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no person
(excluding the Company and any employee benefit plan or related trust of the
Company, or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, twenty percent
(20%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, twenty percent (20%) or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (3) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company; or


(v) The closing, as defined in the documents relating to, or as evidenced by a
certificate of any state or federal governmental authority in connection with, a
transaction approval of which by the shareholders of the Company would
constitute a “Change in Control” under subsection (iii) or (iv) of this Section.


If, however, the Participant’s employment is terminated before a Change in
Control (as defined in paragraph (b) above) and the Participant reasonably
demonstrates that such termination (i) was at the request of a third party who
has indicated an intention or taken steps reasonably calculated to effect a
“Change in Control” and who effectuates a “Change in Control” or (ii) otherwise
occurred in connection with, or in anticipation of, a “Change in Control” which
actually occurs, then for all purposes of this Agreement, the date of a “Change
in Control” with respect to the Participant shall mean the date immediately
prior to the date of such termination of the Participant’s employment.


18.           Amendments to the Plan.  The Committee or our Board of Directors
may amend the Plan at any time, except that no amendment may be made to
outstanding awards without the written consent of the affected Participant.
Further, all amendments are subject to the requirements of our bylaws, stock
exchange rules and federal and state laws and regulations.  Notwithstanding the
preceding, the Committee may amend or modify the Plan or any outstanding award
to the extent necessary to cause the Plan or such award to comply with the
requirements of the Code or applicable stock exchange rules.


19.           Additional Information.  Additional information about the Plan and
the Committee may be obtained by contacting John B. Brown, CFO, Treasurer and
Secretary,  Natural Gas Company, Inc., 3617 Lexington Road, Winchester, Kentucky
40391; 859-744-6171, extension 109 (e-mail:  jbrown@deltagas.com).
 


 
005522.135297/3912397.1

